Order reversed on the law, with ten dollars costs and disbursements, and matter remitted to the Special Term upon the ground that the order of reference to determine the amount of damage suffered by the defendant because of the injunction did not permit the referee to determine that the moving party had not suffered damages because of the breach of the contract; that the only matter before the referee was the computation of damages suffered because of the granting of the injunction. This decision, of course, does not prejudice the right of the parties to move to open the trial of the original action for the purpose of introducing such evidence upon the question as they are advised. All concur. Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.